DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, and 15 drawn to a method controlling an electro-thermal heating system and a computer program product comprising a computer readable medium with an operation for controlling an electro-thermal heating system.
Group II, claim(s) 14, drawn to a wind turbine having an electro-thermal heating system.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of measuring a supply voltage, determining a duration of a variable time enforced off period based on the measured supply voltage, and inserting the variable time based enforced off period in a switching duty cycle or between consecutive switching duty cycles, where the switching duty cycles control the electro-thermal heating system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0084231 to Runge and US 2013/0300117 to Hjort, with additional evidence from US 6,194,685 to Rutherford. 
Runge teaches measuring a temperature of an electro-thermal heating system (22) (see paragraph 39), determining a duration of a variable time enforced off period based on the measured supply voltage (such as the time between t3 and t4, see paragraphs 46-47 and Figure 2), and inserting the variable time based enforced off period in a switching duty cycle or between consecutive switching duty cycles (between duty cycle t2 to t3 and duty cycle t4 to t5, see Figure 2), wherein the switching duty cycles control the electro-thermal heating system (switching between duty cycles turns the heating system on and off, see paragraph 39). 
Runge fails to teach measuring the supply voltage and basing the duration of the variable time enforced off period on the measured supply voltage. 

	Rutherford teaches an electro-thermal heating system which is turned on and off based on the temperature and teaches the temperature is based on the voltage (see column 8, lines 11-19). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Runge by measuring voltage in addition to temperature as taught by Hjort for the purpose of having additional information to determine when to activate or deactivate the electro-thermal heating system.
	As evidenced by Rutherford, the temperature of the heating system is related to the supplied voltage applied over a known period of time (a voltage supplied for a longer time results in a higher temperature). By measuring the supplied voltage and knowing the time duration that the voltage has been applied, this additional information can further determine when to control the electro-thermal heating system.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745